          Case 1:20-cv-08448-JMF Document 59 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CONSTELLATION NEWENERGY, INC.,

                              Plaintiff,
                                                                               ECF Case
v.
                                                                               No. 20 Civ. 8448 (JMF)
WEST SIDE MANHATTAN REAL
ESTATE, LLC,

                               Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

WEST SIDE MANHATTAN REAL ESTATE, LLC,

                              Third-Party Plaintiff,

v.

JOHN HAJJAR, M.D., REGENT MEDICAL
PROPERTIES LLC, and BARTON SCHACK,

                               Third-Party Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                   WHEREAS, on March 25, 2021, the Government submitted a motion and

memorandum in support seeking to intervene in this action and seeking a stay of this

action, in light of the pendency of a related criminal action United States v. Barton Schack,

Crim No. 21-225 (D.N.J.) (the “Criminal Case”), in which an information has been filed

and the investigation remains ongoing; and

                   WHEREAS, defendant West Side Manhattan Real Estate LLC and Third-Party

Defendants Barton Schack, John Hajjar, M.D., and Regent Medical Properties LLC do not

oppose this motion;
           Case 1:20-cv-08448-JMF Document 59 Filed 03/26/21 Page 2 of 2




                 WHEREAS, plaintiff Constellation NewEnergy, Inc. does not take a position on

  this motion; and

                 WHEREAS, the Court finds that a complete stay in this action is in furtherance

  of the interests of justice and will not prejudice any party; it is hereby

                 ORDERED that the Government’s motion to intervene is GRANTED; and

                 ORDERED that this action is stayed in its entirety 180 days or, if within that

 180-day period, an indictment is returned related to the currently pending Criminal Case, until

 the conclusion of the prosecution on the individual(s) charged in such indictment. If the Government
 believes that a stay beyond that is warranted, it shall confer with counsel for all parties and file an
 a letter motion at least one week before the stay is due to expire.

  SO ORDERED:

                                                                          March 26, 2021
  HONORABLE JESSE M. FURMAN                                              DATE
  UNITED STATES DISTRICT JUDGE

The conference currently scheduled for May 13, 2021 is ADJOURNED sine die. The Clerk of
Court is directed to terminate ECF No. 57.
